DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 should have been rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites having selecting an interactive electronic checklist from a plurality of interactive electronic checklists, the interactive electronic checklists each comprising checklist tasks; perceiving that one or more of the checklist tasks in the interactive electronic checklist is executable by an autonomous system; and performing the one of the one or more of the checklist tasks using the autonomous system, an operator being designated to perform any other ones of the checklist tasks.
The limitation of perceiving that one or more of the checklist tasks in the interactive electronic checklist is executable by an autonomous system; and performing the one of the one or more of the checklist tasks using the autonomous system, an operator being designated to perform any other ones of the checklist tasks are similar to the certain methods of mental process evaluation e.g., mere data gathering in conjunction with a law of nature or abstract idea . 
Accordingly, the claimed elements recite an abstract idea. This judicial exception is not integrated into a practical application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Holder et al. (US Patent Application Publication 2020/0168103A1).
Regarding claim 1, Holder discloses a method for interactive aircraft operation, the method comprising [see abstract and paras 0002; a timeline graphical user interface (GUI) to be displayed on an aircraft display, wherein the timeline GUI is configured to display a timeline, waypoint graphical elements representative of the waypoints, course data item graphical elements representative of the other course data items, and notification data item graphical elements representative of the upcoming conditions];
selecting an interactive electronic checklist from a plurality of interactive electronic checklists, the interactive electronic checklists each comprising checklist tasks [see paras 0027, 0059 and figure 2A; pilot workflow by sequencing tasks such as checklists, briefings, fuel tracking, notifications, and information in the context of the flight plan and articles can assist flight crew with managing interruptions and distractions, tasks, information, and unexpected events and articles can provide a visual timeline that, in addition to providing a waypoint list, can list operational tasks that may include icons for accessing normal checklists; icons for accessing phase of flight transition briefings]; 
perceiving that one or more of the checklist tasks in the interactive electronic checklist is executable by an autonomous system [see paras 0033, 0077 and figure 4; The waypoint information on the example timeline GUI 402 may include: time, altitude, speed, course, distance, Flight Path Angle (FPA), constraints, wind direction/speed, and other flight related information. The timeline GUI 402 can show frequency changes (including automated frequency changes) at different points in the flight path. The timeline GUI 402 can provide access to normal checklists via checklist graphical element 414]; and 

	Regarding claim 2, Holder discloses wherein the autonomous system is operable to select the interactive electronic checklist according to a phase in aircraft operation [see paras; icons for accessing normal checklists; icons for accessing phase of flight transition briefings; icons for accessing SPO (single pilot operation) return to duty situational awareness briefing; aircraft configuration change points; altitude change points; operational constraints (RTA, altitude, speed); current and projected aircraft energy and trajectory; position reporting points; ATC communications; and FIR boundaries].
	Regarding claim 3, Holder discloses wherein the autonomous system is operable to select the interactive electronic checklist according to a threshold condition occurring on an aircraft [see paras 0034, 0035; obtain notification data items originating from systems external to the aircraft that indicate upcoming conditions that will affect the aircraft flight plan and a location at 
	Regarding claim 4, Holder discloses wherein the autonomous system is operable to receive a diagnosis or determine the diagnosis of threshold conditions occurring on an aircraft [see paras 0034; emergency services data, legality data, flight plan deviation data, and the like, from the one or more remote servers of the server system 110. The flight deck system 112 then uses the relevant data to: (1) present an interactive timeline including a waypoint list and corresponding timing data for the aircraft to reach each waypoint, and including user-selectable icons representing alerts/notifications, user-configured reminders, and/or checklists associated with particular times and corresponding locations on the timeline] ; and wherein responsive to the diagnosis, the autonomous system is operable to prioritize the threshold conditions and select the interactive electronic checklist corresponding to a highest priority of the threshold conditions [see paras 0034, 0102; To analyze the mined flight plan data and the notification data items, the flight deck system may be configured to analyze the mined flight plan data and the notification data items to identify a mission altering event (e.g., non-emergency condition) that due to time, fuel or safety considerations raises concerns regarding the current aircraft travel path and identify one or more flight path deviation recommendation options for the aircraft to minimize the impact of or avoid the mission altering event; which corresponds to abmornal/emergency checklists, interactive electronic checklist module].

	Regarding claim 6, Holder discloses wherein the indication is predetermined in advance [see paras 0072; The notification data items may indicate upcoming conditions that will affect the aircraft flight plan and a location at which the upcoming conditions will affect the aircraft flight plan. The example process 300 also includes determining an estimated flight time to reach each of the plurality of waypoints, course data items, and the upcoming conditions operation 306] .
	Regarding claim 7, Holder discloses wherein the at least one of the one or more of the checklist tasks is performed by the autonomous system in chronological order when required with the any other ones of the checklist tasks to be performed by the operator [see paras 0082; timeline GUI 402 can allow for normal checklist modification due to a Minimum Equipment List (MEL) or Non-Normal checklist (NNC). The example timeline GUI 402 can allow for updates and modifications to checklists if there is an equipment failure (e.g., indicated by the MEL) or 
	Regarding claim 8, Holder discloses further comprising checking whether permission is required for the autonomous system to execute the one or more of the checklist tasks in the interactive electronic checklist [see paras 0058; the interactive aviation checklists module 224 transmitting a command or request to the onboard aviation checklist system to execute or otherwise open and enable user completion of the appropriate checklist via the aircraft onboard checklist system]; and requesting the permission for the autonomous system to execute the one or more of the checklist tasks in the interactive electronic checklist when required, wherein the one or more of the checklist tasks is performed using the autonomous system responsive to receiving the permission or responsive to requiring no permission, and wherein receiving the permission comprises receiving a selection permitting the one or more of the checklist tasks to be performed by the autonomous system [see paras 0058, 0059; The computing device accesses the OEM data and organizes it to make it simpler, so that it is easier for the flight crew to proceed through the checklist items from the aggregate sets of checklists. The computing device begins with a first line item, receives user input to indicate whether the flight crew has completed the actions in the line item, and the line item is then checked off as complete. And then as the checklist is completed, circumstances and appropriate next-items presented for completion can change based on previous input. Once a task (i.e., line item) is completed, depending on the selection to complete the task two options are then presented in response to the completion. Depending on which checklist option was chosen, the data on the left side of the checklist changes, based on the user-entered checklist selection. Smart checklists can be accessed directly 
Regarding claim 9, Holder discloses a system for interactive aircraft operation, the system comprising: a processor; and memory coupled to the processor and comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising [see abstract and paras 0002 and figures 2A-2B; a timeline graphical user interface (GUI) to be displayed on an aircraft display, wherein the timeline GUI is configured to display a timeline, waypoint graphical elements representative of the waypoints, course data item graphical elements representative of the other course data items, and notification data item graphical elements representative of the upcoming conditions];
selecting an interactive electronic checklist from a plurality of interactive electronic checklists, the interactive electronic checklists each comprising checklist tasks [see paras 0027, 0059 and figure 2A; pilot workflow by sequencing tasks such as checklists, briefings, fuel tracking, notifications, and information in the context of the flight plan and articles can assist flight crew with managing interruptions and distractions, tasks, information, and unexpected events and articles can provide a visual timeline that, in addition to providing a waypoint list, can list operational tasks that may include icons for accessing normal checklists; icons for accessing phase of flight transition briefings]; 
perceiving that one or more of the checklist tasks in the interactive electronic checklist is executable by an autonomous system [see paras 0033, 0077 and figure 4; The waypoint information on the example timeline GUI 402 may include: time, altitude, speed, course, 
performing the one of the one or more of the checklist tasks using the autonomous system, an operator being designated to perform any other ones of the checklist tasks [see paragraph 0034; present smart checklist functionality including guiding flight crew members through checklist tasks/items based on previously submitted user input, wherein each checklist input item indicates a next item for presentation from an aggregate set of checklist data that includes a plurality of checklists and each of the plurality of checklists includes a plurality of checklist tasks, and also presenting non-normal checklist items as part of the interactive smart checklist functionality; (4) flight plan deviation assistant functionality that includes identifying deviation conditions (e.g., weather causing a flight plan deviation, airport closures, runway closures, special airspace, or the like), determining modifications to the flight plan that can be implemented to accommodate a deviation, and activating a new flight plan to accommodate the deviation  and in the flight plan is suggested (e.g., not enough fuel, weather requires deviation, diversion required)].
Regarding of claims 10-16, directly or indirectly dependent on claim 9, essentially correspond to those of claims 2-8 respectively. Accordingly, the same reasoning as in claims 2-8 applies to claims 10-15. 
Regarding claim 17, Holder discloses a computer program product for interactive aircraft operation comprising a computer readable storage medium having program instructions  embodied therewith, the program instructions executable by a processor to cause the processor to 
selecting an interactive electronic checklist from a plurality of interactive electronic checklists, the interactive electronic checklists each comprising checklist tasks [see paras 0027, 0059 and figure 2A; pilot workflow by sequencing tasks such as checklists, briefings, fuel tracking, notifications, and information in the context of the flight plan and articles can assist flight crew with managing interruptions and distractions, tasks, information, and unexpected events and articles can provide a visual timeline that, in addition to providing a waypoint list, can list operational tasks that may include icons for accessing normal checklists; icons for accessing phase of flight transition briefings]; 
determining that one or more of the checklist tasks in the interactive electronic checklist selected is executable autonomously  [see paras 0033, 0077 and figure 4; The waypoint information on the example timeline GUI 402 may include: time, altitude, speed, course, distance, Flight Path Angle (FPA), constraints, wind direction/speed, and other flight related information. The timeline GUI 402 can show frequency changes (including automated frequency changes) at different points in the flight path. The timeline GUI 402 can provide access to normal checklists via checklist graphical element 414]; and 
checking whether permission is required to autonomously execute at least one of the one or more of the checklist tasks in the interactive electronic checklist [see paragraph 0034; present smart checklist functionality including guiding flight crew members through checklist 
requesting the permission for autonomous execution of the at least one of the one or more of the checklist tasks in the interactive electronic checklist when required; and 
responsive to receiving the permission to autonomously execute the at least one of the one or more of the checklist tasks or responsive to requiring no permission to autonomously execute the at least one of the one or more of the checklist tasks, performing the at least one of the one or more of the checklist tasks autonomously, an operator being designated to perform any other ones of the checklist tasks [see paras 0058, 0059; The computing device accesses the OEM data and organizes it to make it simpler, so that it is easier for the flight crew to proceed through the checklist items from the aggregate sets of checklists. The computing device begins with a first line item, receives user input to indicate whether the flight crew has completed the actions in the line item, and the line item is then checked off as complete. And then as the checklist is completed, circumstances and appropriate next-items presented for completion can change based on previous input. Once a task (i.e., line item) is completed, depending on the selection to complete the task two options are then presented in response to the completion. 
Regarding of claims 18-20, directly or indirectly dependent on claim 17, essentially correspond to those of claims 2-8 respectively. Accordingly, the same reasoning as in claims 2-8 applies to claims 18-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Lampazzi (US Patent Application Publication No. 2019/0227558) discloses the task interface includes the flight plan overlaid on a map and an indicium associated with at least one of the plurality of tasks. The indicium is positioned along the flight plan based at least in part on when the at least one of the plurality of tasks is to be performed. The processing system further includes a flight control system to execute the at least one of the plurality of tasks. 
	Dostal et al. (US Patent Application Publication No. 2015/0355832) discloses receiving airspace data associated with a flight plan and displaying on a display the airspace data associated with a region of the flight plan. A time scale substantially coextensive with the region is also displayed. Sliding the time scale on the display in a first direction to displays a future region, and sliding the time scale on the display in a second, substantially opposite direction displays a previous region. Sliding the time scale to the current position (time) results in current 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CAO H NGUYEN/Primary Examiner, Art Unit 2171